Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-20 of U.S. Application 16/509,020 filed on July 11, 2019 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/16/2019 and 10/21/2020 has been considered by the examiner.

Reasons for Allowance

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record taken alone or in combination fail to teach or suggest a system comprising: a heater, mounted on the socket, having a first surface and a second surface, wherein the heater is configured to be non-magnetic, such that the heater is located between the socket and the package and wherein the heater is configured to raise a temperature associated with the integrated circuit from a second temperature to the first temperature, wherein the second temperature is lower than the first temperature, and wherein each of the first 

Claims 2-7 are also allowed as they depend on claim 1.

Regarding claim 8, the prior art of record taken alone or in combination fail to teach or suggest a first heater, mounted on the first socket, having a first surface and a second surface, such that the first heater is located between the first socket 2MS-Docket No.: 406745-US-NP and the first package, first heater is configured to raise a temperature associated with the first integrated circuit from a second temperature to the first temperature, wherein the second temperature is lower than the first temperature, and wherein each of the first temperature and the second temperature is a cryogenic temperature in combination with the other limitations of the claim.

Claims 9-14 are also allowed as they depend on claim 8.

Regarding claim 15, the prior art of record taken alone or in combination fail to teach or suggest a non-magnetic cryogenic heater comprising: wherein the resistive element comprises a non-magnetic alloy, and a second surface, opposite to the first surface, having a first pin coupled to the first conducting portion and a second pin coupled to the second conducting portion in combination with the other limitations of the claim.

Claims 16-20 are also allowed as they depend on claim 15.

Prior Art


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Das et al (USPGPub 20180102469): discloses cryogenic electronic packages.

Hudson et al (US Pat No. 7436182): discloses a cryogenic probe with heat sinks.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868